DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
This office action is issued in response to the reply filed on April 21, 2022. Claims 70-83 are pending.  Claims 70-83 are under consideration in the instant office action. Claims 1-69 are cancelled.
Election/Restriction
Applicant's election with traverse of the species for each of the respective entities the examiner requested applicant to make an election as follows:

    PNG
    media_image1.png
    198
    840
    media_image1.png
    Greyscale

in the reply filed on April 21, 2022 is acknowledged.  
The traversal is on the ground(s) that the election of species requirement at least because the Office has failed to provide an explanation sufficient to establish that a serious burden in examining all the species encompassed by the generic claim exists. In applications where generic claims are presented, restriction cannot be required unless the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim. See M.P.E.P. § 803 and § 808.02. Here, the Office states that “[t]here is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: the species differ in structure, properties, and mechanism of action. Additionally, the species require a different field of search...and/or the prior art applicable to one species would not likely be applicable to another species.” Office Action at p. 2. Applicant disagrees that this general statement satisfies the Office’s requirement to properly establish that search and examination of all the species would constitute a serious burden. Applicant notes that the present application is a divisional application of U.S. Application No. 16/549,701 (“the ‘701 parent application”), which is a continuation of U.S. Application No. 12/676,819 (“the ‘819 grandparent application”). In the ‘819 grandparent application, the present Examiner issued a Restriction and Election of Species
Requirement on July 20, 2012, wherein an election of, inter alia, a specific local anesthetic
and a specific polymer, were required. In response to Applicant’s traversal of the election
of species requirement, the Office stated in the November 27, 2012, Office Action, that “the
species election requirement with regard to the local anesthetic type, the polymer type, and
the form of the composition are hereby withdrawn.” The Office then proceeded to examine
the full scope of the ‘819 application claims without limitation to a specific local anesthetic
or polymer type, issuing a total of six (6) Office Actions on the merits. Following a Patent Trial and Appeal Board decision in the ‘819 grandparent application, that application was abandoned in favor of the ‘701 parent application. No election of species requirement was issued in the ‘701 application, although the Office has to date issued four (4) Office Actions on the merits in the ‘701 application.
This is not found persuasive because the examiner reminds applicant that each case is treated on its own merit even if it is a divisional application of an application that the examiner handled before. A divisional application is a new application. The examiner maintains that there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species differ in structure, properties, and mechanism of actions. Additionally, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. It should be recognized that for instance searching the nonpatent literature for one of the local anesthetics will not result in the others. A similar analysis applies both the polymer and augmentation agents. The restriction requirement is proper. Furthermore, the examiner would like to indicate to applicant that the initial election would be used for search and examination purposes and if species are found to be allowable search and examination will be expanded to the next species.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 10, 2021and January 19, 2021 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. Signed copies are attached.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 70-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chasin et al. (US 2003/0152637, IDS reference), Chasin et al. (II) (WO 96/41616, IDS reference), Sackler et al. (US Patent 6699908, IDS reference), and Smith et al. (US Patent No. 6194000, IDS reference).
Applicants’ claims
Applicants claim a method for providing long-lasting anesthetic effect to a mammal.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Chasin et al. teach a method for providing local analgesia, local anesthesia or nerve blockade in a human, comprising administering at a site in a human a formulation comprising a plurality of controlled release microspheres comprising bupivacaine free base and a biocompatible, biodegradable polymer comprising a 65:35 DL copolymer of lactic and glycolic acid having free carboxylic acid end groups, said copolymer having a molecular weight of about 40 kDa to about 120 kDa, said microspheres comprising from about 60% to about 85% bupivacaine free base, by weight, said microspheres being contained in a pharmaceutically acceptable medium for parenteral administration, said formulation having a concentration of bupivacaine free base from about 2.25 mg/ml to about 36.0 mg/ml and the formulation including a total amount of bupivacaine free base from about 45 mg to about 360 mg prior to administration, such that said formulation provides local analgesia, local anesthesia or nerve blockade at the site of administration less than about 2 hours after first administration, and a duration of local analgesia, local anesthesia or nerve blockade which lasts for at least about 1 day after first administration (see claim 1). In additional embodiments, the formulation comprises a plurality of controlled release microspheres containing the local anesthetic. In certain preferred embodiments, the formulation further comprises an augmenting agent in an amount effective to prolong the effect of the local anesthetic (paragraph 0014]). Chasin et al. disclose wherein the composition is totally free of augmentation agent (paragraph 0021).  In certain preferred embodiments, the local anesthetic is incorporated into a biocompatible, biodegradable polymer, preferably in the form of microspheres or microcapsules, which are in turn suspended in a pharmaceutically acceptable medium for administration (e.g., injection, trocar, or other means of infiltration) a desired site in the patient (e.g., subcutaneously). The local anesthetic loaded microspheres may be extended duration local anesthetic formulations ("EDLA") which extend the duration of the analgesia to, e.g., about 4 to about 5 days after administration. The prolonged duration of EDLA formulations may be made possible via the incorporation of an augmenting agent (e.g., a glucocorticosteroid such as dexamethasone). In other preferred embodiments, the local anesthetic loaded microspheres do not incorporate an augmenting agent, and the duration of analgesia lasts for about 1 to about 3 days after administration. Such formulations are referred to herein as an intermediate duration local anesthetic ("IDLA"). In preferred embodiments, the onset of measurable changes in sensory findings at the site of administration (indicative of analgesia) occur within about 2 hours with either the EDLA or the IDLA formulations (paragraph 0025). Chasin et al. also disclose wherein substantially the local anesthetic is preferably incorporated into the microspheres in a percent loading between 0.1% and 90% or more, by weight, preferably between 5% and 80%, or more, by weight and more preferably between 65 and 80%, or more, by weight. In an even more preferred embodiment, the local anesthetic is loaded at about 70-75% by weight. Chasin et al. also disclose a desired release profile can be achieved by using a given polymer molecular weight and hydrophilicity, a mixture of polymers having different release rates, and/or different percent loading of local anesthetic and/or augmenting agent, for example, local anesthetic and/or augmenting agent releasing in one day, three days, and one week. In addition, a mixture of microspheres having one or more different local anesthetic agents, having the same or different controlled release profile, can be utilized to provide the benefits of different potencies and spectrum of activity during the course of treatment. Chasin et al. disclose wherein the plurality of microparticles comprise a mixture of at least two groups of microparticles (paragraph 0114) each group having an average polymer molecular weight (paragraph 0118) and an average drug loading percentage (paragraph 0115 and an average particle size which may be different from the other groups (paragraph 0116). The composition further comprises a suspension medium for the microparticles (paragraph 0011). At least one of the anesthetic compounds is a water-insoluble compound or class 1B drug (paragraph 0160). At least one of the anesthetic compounds is lidocaine (paragraph 0182). The composition when formulated into a suspension and injected for local pain relief demonstrates performance of polymer being absorbed in body in 2-4 weeks (paragraph 0103) Various commercially available poly (lactide-co-glycolide) materials (PLGA) may be used in the preparation of the microspheres (paragraph 0106). The composition can be formulated as a dry powder (paragraph 0547). Commonly known local anesthetic agents include bupivacaine, levo-bupivacaine, ropivacaine, benzocaine, dibucaine, procaine, chloroprocaine, prilocaine, mepivacaine, etidocaine, tetracaine, lidocaine, and xylocaine, as well as anesthetically active derivatives, analogs and mixtures thereof (paragraph 0028). Local anesthetics can be in the form of a salt, for example, the hydrochloride, bromide, acetate, citrate, carbonate or sulfate, or in the form of a free base. The free base generally provides a slower initial release and avoids an early "dumping" of the local anesthetic at the injection site (paragraph 0028). The polymers used in certain preferred embodiments of the present invention, particularly poly(lactide co-glycolide) (referred to herein as "PLGA"), preferably have a molecular weight from about 5 kilodaltons (kDa) to about 200 kDa  (paragraph 0118)which clearly overlaps with claimed ranges of molecular weights. Chasin teaches the polymers used in certain preferred embodiments of the present invention, particularly poly(lactide co-glycolide) (referred to herein as "PLGA"), preferably have a molecular weight from about 5 kilodaltons (kDa) to about 200 kDa. Preferably the molecular weight is from about 20 kDa to about 50 kDa. The inherent viscosity of the preferred polymeric materials is from about 0.19 to about 0.7 dl/g, and most preferably from about 0.25 to about 0.43 dl/g. In certain preferred embodiments, these polymers are acid-terminated with carboxylic acid. In certain preferred embodiments, the polymer used in the microspheres is a poly(lactide co-glycolide) wherein the ratio of lactic acid to glycolic acid is from about 75:25 to about 50:50, preferably 65:35. In certain preferred embodiments, the polymer is a 65:35 DL copolymer of lactic and glycolic acid (inherent viscosity from about 0.25 to about 0.42 dL/g; molecular weight approximately 40 kDa with free carboxyl groups). In certain preferred embodiments, the local anesthetic incorporated in the polymer is bupivacaine base(paragraph 0118). In certain preferred embodiments, the formulations of the present invention comprise microcapsules in which the local anesthetic (e.g., bupivacaine base) with or without optional augmenting agent (e.g.,dexamethasone) is not uniformly distributed throughout the controlled release carrier (e.g., PLGA). In certain preferred embodiments, the microcapsules comprise a "shell" and a "core", the bulk of the drug(s) being found in the core (e.g., about 60-100%, preferably about 70-90%), and the remainder of the drug(s) is found in the shell of the microcapsules. In further preferred embodiments, such microcapsules have a mean particular size preferably smaller than 200 microns, and preferably have a particular size distribution from about 5 to about 150 microns, more preferably from about 25 to about 125 microns. In further preferred embodiments, the "shell" of the microcapsule is from about 1 to about 10 microns in mean thickness, and more preferably to about 3 to about 5 microns in mean thickness (paragraph 0026). The microspheres are preferably manufactured in a size distribution range suitable for local infiltration or injection. The diameter and shape of the microcapsules, microspheres or other particles can be manipulated to modify the release characteristics. For example, larger diameter microcapsules or microspheres will typically provide slower rates of release and reduced tissue penetration and smaller diameters of microcapsules or microspheres will produce the opposite effects, relative to microspheres of different mean diameter but of the same composition. The mean diameter of injectable microcapsules or microspheres is in a size range, for example, from about 5 microns to about 200 microns in diameter. In a more preferred embodiment, the microcapsules or microspheres range in mean diameter from about 20 to about 130 microns (paragraph 0116).
With regard to the limitation reciting “wherein the long-lasting anesthetic effect lasts for at least 3 days and up to 8 days.” Chasin et al. teach the formulations of the present invention preferably provide an onset of effect in humans at the site of administration, which occurs less than about 2 hours after administration, and a duration of local analgesia which lasts for at least about 1 to about 7 days after administration. The duration of effect is at least 1 day, but may be at least 2 days, at least 3 days, at least 4 days, at least 5 days, at least 6 days, at least 7 days, or more (paragraph 0098). Furthermore, Chasin et al. for instance in paragraph 0021 teach in other preferred embodiments, the formulations do not include an effective amount of an augmenting agent and provide a measurable change in sensory responses at the site of administration in a human patient for a time period from about 1 day to about 3 days after administration. Optionally the formulations contain no augmenting agent. Chasin et al. teach in paragraph 0025 that in certain preferred embodiments, the local anesthetic is incorporated into a biocompatible, biodegradable polymer, preferably in the form of microspheres or microcapsules, which are in turn suspended in a pharmaceutically acceptable medium for administration (e.g., injection, trocar, or other means of infiltration) a desired site in the patient (e.g., subcutaneously). The local anesthetic loaded microspheres may be extended duration local anesthetic formulations ("EDLA") which extend the duration of the analgesia to, e.g., about 4 to about 5 days after administration. The prolonged duration of EDLA formulations may be made possible via the incorporation of an augmenting agent (e.g., a glucocorticosteroid such as dexamethasone). In other preferred embodiments, the local anesthetic loaded microspheres do not incorporate an augmenting agent, and the duration of analgesia lasts for about 1 to about 3 days after administration. Such formulations are referred to herein as an intermediate duration local anesthetic ("IDLA"). In preferred embodiments, the onset of measurable changes in sensory findings at the site of administration (indicative of analgesia) occur within about 2 hours with either the EDLA or the IDLA formulations. Based on the broadest reasonable interpretation afforded to claim 91 about 3 days clearly reads on from more than 3 days. Secondly, a careful review of applicant’s original specification, Paragraph 0068 of Applicants US PG Pub 20200085732 states “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” This recitation indicates that the phrase “substantially free of augmentation agents” includes but is not limited to “an augmentation agent is present less than about 0.005%.” The examiner reminds applicant that in order to meet the newly added release profile limitation the inclusion of an augmentation agent in less than about 0.005% is permissible. Chasin et al. teach for instance in certain embodiments of the invention, the augmenting agent can be from one or more of the following general types or classes of agents, including glucocorticosteroid agents, alkalinizing agents, non-glucocorticoid steroids such as, e.g., neuroactive steroids and/or steroid or nonsteroid modulators of gamma amino butyric acid ("GABA") receptors, modulators of ionic transport across cell membranes, including, e.g., modulators of membrane transport of monovalent and divalent metal ions such as, for example, blockers or enhancers of sodium, potassium and/or calcium transport across cell membranes, antipyretic agents, adrenergic receptor agonists or antagonists, such as alpha-2 receptor agonists, tubulin binding agents, including, e.g., agents that are capable of either causing formation or disruption of intracellular microtubules, osmotic polysaccharides, agonists and antagonists of potassium ATP channels, i.e., able to open or close potassium ATP channels, Na, K-ATPase inhibitors and enhancers, neurokinin antagonists, PLC (i.e., phosphatidylinositol-specific phospholipase C) inhibitors, inhibitors of leukocyte glucose metabolism and anti-convulsants. The augmenting agent can also be an analeptic, a tranquilizing agent, an ataretic, an antidepressant, an anti-seizure agent, leukotriene and prostaglandin agonists and inhibitors, phosphodiesterase agonists and inhibitors, e.g., based on cAMP, and combinations of any of the foregoing. Vasoconstrictive agents provided in controlled release form also provide for unexpected and surprising augmentation of duration and potency of local anesthetics relative to immediate release forms of vasonstrictive agents heretofore known to the art. The aforementioned types of augmenting agents may to used alone or in any mixture or combination of each such agent to provide effective augmentation of local anesthesia where desired (paragraph 0191). When the augmenting agent is included in the sustained release substrates (e.g., microparticles) comprising local anesthetic, it has been found that useful loadings of augmenting agent are from about 0.001% to about 30% by weight of the substrate or preferably from about 0.01% to about 5% by weight of the substrate. When the augmenting agent is included in controlled release substrates (e.g., microspheres) without local anesthetic, it has been found that useful loadings of augmenting agent are from about 0.001% to about 90%, or more, by weight of the substrate, or preferably from about 0.001% to about 30% by weight of the substrate or more preferably from about 0.01% to about 5% by weight of the substrate.  (see paragraph 0194). It is clear from the above teachings that the amounts of augmentation agent clearly overlaps with applicant’s disclosed description of Paragraph 0068 of Applicants US PG Pub 20200085732 which states that “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” In addition to the explanation given above the examiner also provided Chasin et al. (II) to address the newly added release profile limitation.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP 2141.02)
Chasin et al. is silent about that third group of microparticles comprising microparticles of pure local anesthetic. This deficiency is cured by the teachings of Sackler et al. and Smith et al. Furthermore, the release profile property limitation is addressed by the teachings of Chasin et al. and Chasin et al. (II) as described in the prima facie explanation section below.
Sackler et al. teach controlled release local anesthetic formulations prepared, e.g., in the form of injectable microspheres, provide both immediate local anesthesia after administration, and provide greatly enhanced safety. Thus, the controlled release formulations according to the invention release enough local anesthetic, in vivo, to provide a normal onset of local anesthesia. However, in an unexpected benefit, the same controlled release local anesthetic formulations fail to cause the expected toxic results when injected into test animals in what would otherwise be toxic amounts (column 2, lines 56-67). Therefore, the present invention provides for safe regional local anesthesia at a site in a patient, by administering at the site a local anesthetic incorporated in a biocompatible, biodegradable, controlled release formulation where the site of administration is located at or adjacent to a nerve or nerves innervating a region of the patient to be so anesthetized. Further, the local anesthetic is present in a concentration effective to safely achieve sensory or motor local anesthesia with reduced toxicity, and the local anesthetic is released at a rate effective to safely achieve sensory or motor local anesthesia. In one aspect, the method of the invention provides for at least a portion of the local anesthetic in immediate release form. A method for providing local anesthesia at a site in a patient, comprising: administering at a site in a patient in need thereof a dose of biocompatible, biodegradable, controlled release microspheres consisting essentially of bupivacaine incorporated at a percent loading from about 60 to about 90% in a polymeric material selected from the group consisting of a polylactide, a polyglycolide, a poly (lactide-co-glycolide), a polyanhydride, a polyorthoester, a polycaprolactone, a polyphosphazene, a polysaccharide, a proteinaceous polymer, a soluble derivative of a polysaccharide, a soluble derivative of a proteinaceous polymer, a polypeptide, a polyester, a polyorthoester, and mixtures thereof contained in a pharmaceutically acceptable carrier, said dose providing local anesthesia to said site for a period of one day, said bupivacaine being present in said dose in an amount effective to induce a localized condition selected from the group consisting of sensory anesthesia, motor anesthesia and combinations thereof, and said dose providing local anesthesia having substantially improved safety relative to a formulation providing a pharmaceutically equivalent effect of bupivacaine administered in immediate release form (see claim 1). The method of claim 1, wherein at least a portion of the dose of said bupivacaine is in immediate release form (see claim 2). In other preferred formulations, the lipids containing the local anesthetic agent are dispersed in a pharmaceutically acceptable aqueous medium. In a further embodiment, a portion of the dose of the local anesthetic is incorporated into the aqueous medium in immediate release form to form an aqueous pharmaceutical suspension useful for administration at the desired site in the patient to be anesthetized (column 9, lines 24-28).
Smith et al. teach that a method for the therapeutic treatment of pain related to wind up in a human or animal (see abstract). A suitable immediate release (IR) form of the NMDA receptor antagonist which is a drug used to treat pain may simply be particles of the antagonist or particles of the antagonist admixed with soluble components for example (column 3, lines 29-30). 
With regard to the limitation reciting “wherein the long-lasting anesthetic effect lasts for at least 3 days and up to 8 days.” Chasin et al. teach the formulations of the present invention preferably provide an onset of effect in humans at the site of administration, which occurs less than about 2 hours after administration, and a duration of local analgesia which lasts for at least about 1 to about 7 days after administration. The duration of effect is at least 1 day, but may be at least 2 days, at least 3 days, at least 4 days, at least 5 days, at least 6 days, at least 7 days, or more (paragraph 0098). Furthermore, Chasin et al. for instance in paragraph 0021 teach in other preferred embodiments, the formulations do not include an effective amount of an augmenting agent and provide a measurable change in sensory responses at the site of administration in a human patient for a time period from about 1 day to about 3 days after administration. Optionally the formulations contain no augmenting agent. Chasin et al. teach in paragraph 0025 that in certain preferred embodiments, the local anesthetic is incorporated into a biocompatible, biodegradable polymer, preferably in the form of microspheres or microcapsules, which are in turn suspended in a pharmaceutically acceptable medium for administration (e.g., injection, trocar, or other means of infiltration) a desired site in the patient (e.g., subcutaneously). The local anesthetic loaded microspheres may be extended duration local anesthetic formulations ("EDLA") which extend the duration of the analgesia to, e.g., about 4 to about 5 days after administration. The prolonged duration of EDLA formulations may be made possible via the incorporation of an augmenting agent (e.g., a glucocorticosteroid such as dexamethasone). In other preferred embodiments, the local anesthetic loaded microspheres do not incorporate an augmenting agent, and the duration of analgesia lasts for about 1 to about 3 days after administration. Such formulations are referred to herein as an intermediate duration local anesthetic ("IDLA"). In preferred embodiments, the onset of measurable changes in sensory findings at the site of administration (indicative of analgesia) occur within about 2 hours with either the EDLA or the IDLA formulations. A careful review of applicant’s original specification, Paragraph 0068 of Applicants US PG Pub 20200085732 states “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” This recitation indicates that the phrase “substantially free of augmentation agents” includes but is not limited to “an augmentation agent is present less than about 0.005%.” The examiner reminds applicant that in order to meet the newly added release profile limitation the inclusion of an augmentation agent in less than about 0.005% is permissible. Chasin et al. teach for instance in certain embodiments of the invention, the augmenting agent can be from one or more of the following general types or classes of agents, including glucocorticosteroid agents, alkalinizing agents, non-glucocorticoid steroids such as, e.g., neuroactive steroids and/or steroid or nonsteroid modulators of gamma amino butyric acid ("GABA") receptors, modulators of ionic transport across cell membranes, including, e.g., modulators of membrane transport of monovalent and divalent metal ions such as, for example, blockers or enhancers of sodium, potassium and/or calcium transport across cell membranes, antipyretic agents, adrenergic receptor agonists or antagonists, such as alpha-2 receptor agonists, tubulin binding agents, including, e.g., agents that are capable of either causing formation or disruption of intracellular microtubules, osmotic polysaccharides, agonists and antagonists of potassium ATP channels, i.e., able to open or close potassium ATP channels, Na, K-ATPase inhibitors and enhancers, neurokinin antagonists, PLC (i.e., phosphatidylinositol-specific phospholipase C) inhibitors, inhibitors of leukocyte glucose metabolism and anti-convulsants. The augmenting agent can also be an analeptic, a tranquilizing agent, an ataretic, an antidepressant, an anti-seizure agent, leukotriene and prostaglandin agonists and inhibitors, phosphodiesterase agonists and inhibitors, e.g., based on cAMP, and combinations of any of the foregoing. Vasoconstrictive agents provided in controlled release form also provide for unexpected and surprising augmentation of duration and potency of local anesthetics relative to immediate release forms of vasonstrictive agents heretofore known to the art. The aforementioned types of augmenting agents may to used alone or in any mixture or combination of each such agent to provide effective augmentation of local anesthesia where desired (paragraph 0191). When the augmenting agent is included in the sustained release substrates (e.g., microparticles) comprising local anesthetic, it has been found that useful loadings of augmenting agent are from about 0.001% to about 30% by weight of the substrate or preferably from about 0.01% to about 5% by weight of the substrate. When the augmenting agent is included in controlled release substrates (e.g., microspheres) without local anesthetic, it has been found that useful loadings of augmenting agent are from about 0.001% to about 90%, or more, by weight of the substrate, or preferably from about 0.001% to about 30% by weight of the substrate or more preferably from about 0.01% to about 5% by weight of the substrate.  (see paragraph 0194). It is clear from the above teachings that the amounts of augmentation agent clearly overlaps with applicant’s disclosed description of Paragraph 0068 of Applicants US PG Pub 20200085732 which states that “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” In addition to the explanation given above the examiner also provided Chasin et al. (II) to address the release profile limitations. Chasin et al. (II) teach a formulation and methods for inducing sustained regional local anesthesia in a patient comprising a substrate comprising a local anesthetic and an effective amount of a biocompatible, biodegradable, controlled release material prolonging the release of the local anesthetic from the substrate to obtain a reversible local anesthesia when implanted or injected in a patient, and a pharmaceutically acceptable, i.e., non-toxic, non-glucocorticoid augmenting agent effective to prolong the duration of the local anesthesia for a time period longer than that obtainable from the substrate without the augmenting agent (see abstract). Chasin et al. (II) teach the substrates of the presently described formulations in certain preferred embodiments are manufactured using a method that evenly disperses the local anesthetic throughout the formulation, such as emulsion preparation, solvent casting, spray drying or hot melt, rather than a method such as compression molding. A desired release profile can be achieved by using a mixture of polymers having different release rates and/or different percent loading of local anesthetic and/or augmenting agent, for example, polymers releasing in one day, three days, and one week. In addition, a mixture of microspheres having one or more different local anesthetic agents, having the same or different controlled release profile, can be utilized to provide the benefits of different potencies and spectrum of activity during the course of treatment (see page 23, lines 12-22).
Finding of Prima Facie Obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to include a third group of microparticles comprising microparticles of pure local anesthetic because Sackler et al. teach controlled release local anesthetic formulations prepared, e.g., in the form of injectable microspheres, provide both immediate local anesthesia after administration, and provide greatly enhanced safety. Thus, the controlled release formulations according to the invention release enough local anesthetic, in vivo, to provide a normal onset of local anesthesia. However, in an unexpected benefit, the same controlled release local anesthetic formulations fail to cause the expected toxic results when injected into test animals in what would otherwise be toxic amounts. (column 2, lines 56-67). Therefore, the present invention provides for safe regional local anesthesia at a site in a patient, by administering at the site a local anesthetic incorporated in a biocompatible, biodegradable, controlled release formulation where the site of administration is located at or adjacent to a nerve or nerves innervating a region of the patient to be so anesthetized. Further, the local anesthetic is present in a concentration effective to safely achieve sensory or motor local anesthesia with reduced toxicity, and the local anesthetic is released at a rate effective to safely achieve sensory or motor local anesthesia. In one aspect, the method of the invention provides for at least a portion of the local anesthetic in immediate release form. A method for providing local anesthesia at a site in a patient, comprising: administering at a site in a patient in need thereof a dose of biocompatible, biodegradable, controlled release microspheres consisting essentially of bupivacaine incorporated at a percent loading from about 60 to about 90% in a polymeric material selected from the group consisting of a polylactide, a polyglycolide, a poly (lactide-co-glycolide), a polyanhydride, a polyorthoester, a polycaprolactone, a polyphosphazene, a polysaccharide, a proteinaceous polymer, a soluble derivative of a polysaccharide, a soluble derivative of a proteinaceous polymer, a polypeptide, a polyester, a polyorthoester, and mixtures thereof contained in a pharmaceutically acceptable carrier, said dose providing local anesthesia to said site for a period of one day, said bupivacaine being present in said dose in an amount effective to induce a localized condition selected from the group consisting of sensory anesthesia, motor anesthesia and combinations thereof, and said dose providing local anesthesia having substantially improved safety relative to a formulation providing a pharmaceutically equivalent effect of bupivacaine administered in immediate release form (see claim 1). The method of claim 1, wherein at least a portion of the dose of said bupivacaine is in immediate release form (see claim 2). In other preferred formulations, the lipids containing the local anesthetic agent are dispersed in a pharmaceutically acceptable aqueous medium. In a further embodiment, a portion of the dose of the local anesthetic is incorporated into the aqueous medium in immediate release form to form an aqueous pharmaceutical suspension useful for administration at the desired site in the patient to be anesthetized (column 9, lines 24-28). One of ordinary skill in the art would have been motivated to include the pure local anesthetic in immediate release form in order to achieve an immediate relief of pain as described by Sackler et al. and one of ordinary skill in the art would have been motivated to include the immediate release of the pure drug just by adding the pure drug particles because as an alternative Smith et al. teach that a method for the therapeutic treatment of pain related to wind up in a human or animal (see abstract). A suitable immediate release (IR) form of the NMDA receptor antagonist which is a drug used to treat pain may simply be particles of the antagonist or particles of the antagonist admixed with soluble components for example (column 3, lines 29-30). An ordinary skill artisan would have had a reasonable chance of success in combining the teachings of Chaisin et al, Stackler et al. and Smith et al. because all of the reference teach compositions for the treatment of pain. Furthermore, in the case where the claimed ranges for particle size and amount of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in temperature, size or concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).  In addition to the explanation given above the examiner also provided Chasin et al. (II) to address the release profile limitations and amounts of ingredients. Chasin et al. (II) teach a formulation and methods for inducing sustained regional local anesthesia in a patient comprising a substrate comprising a local anesthetic and an effective amount of a biocompatible, biodegradable, controlled release material prolonging the release of the local anesthetic from the substrate to obtain a reversible local anesthesia when implanted or injected in a patient, and a pharmaceutically acceptable, i.e., non-toxic, non-glucocorticoid augmenting agent effective to prolong the duration of the local anesthesia for a time period longer than that obtainable from the substrate without the augmenting agent (see abstract). Chasin et al. (II) teach the substrates of the presently described formulations in certain preferred embodiments are manufactured using a method that evenly disperses the local anesthetic throughout the formulation, such as emulsion preparation, solvent casting, spray drying or hot melt, rather than a method such as compression molding. A desired release profile can be achieved by using a mixture of polymers having different release rates and/or different percent loading of local anesthetic and/or augmenting agent, for example, polymers releasing in one day, three days, and one week. In addition, a mixture of microspheres having one or more different local anesthetic agents, having the same or different controlled release profile, can be utilized to provide the benefits of different potencies and spectrum of activity during the course of treatment (see page 23, lines 12-22). It should be noticed that even in the absence of augmenting agent release can be achieved for one week.
The specific combination of features such as molecular weight of polymer, ratio of monomeric units within the polymer, ratio of first and second particles claimed are disclosed within the broad generic teachings taught by the Chasin et al. but such "picking and choosing" within several variables does not necessarily give rise to anticipation. Corning Glass Works' v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables (such as the water insoluble polymers or pore formers), anticipation cannot be found. That being said, however, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." KSR v. Teleflex, 127 S. Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273,282 (1976)). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious," the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR at 1741. The Court emphasized that "[a] person of ordinary skill is... a person of ordinary creativity, not an automaton." Id. at 1742. Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients (molecular weight of polymer, ratio of monomeric units within the polymer, ratio of first and second particles) from within a prior art disclosure, to arrive compositions "yielding no more than one would expect from such an arrangement." The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)   In the case where the claimed range for amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIGABU KASSA/            Primary Examiner, Art Unit 1619